Citation Nr: 0418554	
Decision Date: 07/13/04    Archive Date: 07/27/04

DOCKET NO.  03-03 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1. Entitlement to an increased disability evaluation for 
post-traumatic stress disorder (PTSD), currently evaluated as 
50 percent disabling.

2. Entitlement to a total rating for compensation purposes 
based on individual unemployability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

C. Kang, Associate Counsel


INTRODUCTION

The veteran had active service from July 1952 to July 1972.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision of 
the New Orleans, Louisiana, Regional Office (RO) that, in 
pertinent part, denied an increased rating for the veteran's 
PTSD.  In November 2000, the veteran submitted a notice of 
disagreement with the September 2000 rating decision as to 
the PTSD issue.  In May 2001, the RO granted an increased 
rating for the veteran's PTSD from 30 percent to 50 percent 
disabling.  

In June 2001, the veteran submitted a claim for entitlement 
to a total rating for compensation purposes based on 
individual unemployability (TDIU).  In February 2002, the RO 
denied an increased rating for the veteran's PTSD and denied 
entitlement to a TDIU.  Shortly thereafter, the veteran 
submitted a notice of disagreement with the February 2002 
rating decision as to the TDIU issue.  A statement of the 
case addressing both issues was issued by the RO in December 
2002.  In January 2003, the veteran submitted his substantive 
appeal as to the PTSD and TDIU issues.  In August 2003, a 
hearing was held before the undersigned Veteran's Law Judge.  
The veteran has been represented by the Veterans of Foreign 
Wars of the United States throughout this appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans' 
Affairs (VA) will notify the veteran if further action is 
required on the veteran's part.

At the August 2003 hearing before the undersigned, the 
veteran's accredited representative asserted that the veteran 
should be service connected for depression.  The issue is 
referred to the RO for appropriate development.

REMAND

At the August 2003 hearing before the undersigned, the 
veteran indicated that he received treatment from B. Daniels, 
M.D., his family physician.  Clinical documentation of the 
cited treatment is not of record.  VA should obtain all 
relevant private treatment records that could potentially be 
helpful in resolving the veteran's claims.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81-82 (1990).

At the August 2003 hearing before the undersigned, the 
veteran asserted that his PTSD is worsening and the he now 
experiences panic attacks approximately 5 times a year.  VA's 
statutory duty to assist the veteran includes the duty to 
conduct a thorough and contemporaneous examination so that 
the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  Therefore, the Board finds that VA compensation 
examination is required to resolve the issues raised by the 
instant appeal.

The statutes and regulations governing the adjudication of 
claims for VA benefits direct that, upon receipt of a 
complete or substantially complete application, the veteran 
shall be informed of the evidence needed to support his 
claims; what actions he needs to undertake; and how VA would 
assist him in developing his claims.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2003).  The RO did not inform the veteran of the evidence 
needed to support his claims for an increased evaluation for 
PTSD and a TDIU.  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has invalidated the 
regulations which empowered the Board to issue written 
notification of the VCAA to veterans.  Disabled Am. Veterans 
v. Sec'y of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 
2003).  



Accordingly, this case is REMANDED for the following action:  

1.  The RO must review the claims file and ensure 
that all notification and development action 
required by the VCAA is completed.  In particular, 
the RO should ensure that the notification 
requirements and development procedures contained 
in 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2003) 
are fully met.  

2. The RO should request that the veteran provide 
information as to all treatment of his PTSD, 
including the names and addresses of all health 
care providers, clinics, and hospitals, and the 
approximate dates of treatment.  Upon receipt of 
the requested information and the appropriate 
releases, the RO should contact all identified 
health care providers, clinics, and hospitals, 
including Dr. Daniels, and request that they 
forward copies of all available clinical 
documentation pertaining to treatment of the 
veteran for incorporation into the record.  

3. The RO should then request that copies of all 
VA clinical documentation pertaining to treatment 
of the veteran' s PTSD, which is not already of 
record, be forwarded for incorporation into the 
record.  

	4. The RO should then schedule the veteran for VA 
compensation examination which is sufficiently 
broad to accurately determine the current nature 
and severity of his PTSD.  All indicated tests and 
studies should be accomplished and the findings 
then reported in detail.  Send the claims folder 
to the examiner for review.  The examination 
report should specifically state that such a 
review was conducted.  

The examiner should specify whether the 
veteran manifests any of the following:

(a) Occupational and social impairment, 
with deficiencies in most areas, such as 
work, school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals 
which interfere with routine activities; 
speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
inability to establish and maintain 
effective relationships.  

(b) Total occupational and social 
impairment, due to such symptoms as: gross 
impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal personal 
hygiene); disorientation to time or place; 
memory loss for names of close relatives, 
own occupation, or own name.  

The examiner is additionally requested to 
offer an opinion as to whether it is at 
least as likely as not that the veteran's 
service-connected disabilities are of such 
severity that he is unable to obtain or 
maintain substantially gainful employment 
solely as a result of his service-
connected disabilities, without regard to 
his age or any nonservice-connected 
disorders.

5. The RO should provide the veteran with adequate 
notice of the date and place of any VA 
examination.  A copy of all notifications must be 
associated with the claims folder.  The veteran is 
hereby advised that failure to report for a 
scheduled VA examination without good cause shown 
may have adverse effects on his claims.  38 C.F.R. 
§ 3.655 (2003).

6. The RO should then readjudicate the veteran's 
entitlement to an increased disability evaluation 
for his PTSD and entitlement to a total rating for 
compensation purposes based on individual 
unemployability.  If the benefits sought on appeal 
remain denied, the veteran and his accredited 
representative should be issued a supplemental 
statement of the case (SSOC) which addresses all 
relevant actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered, since 
the issuance of the statement of the case.  The 
veteran and his accredited representative should 
be given the opportunity to respond to the SSOC.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 


addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


